Alvin Hawkins, J.,
delivered the opinion of the Court.
Upon the trial of this cause in the court below, 'His Honor, the Circuit Judge, charged the jury, among *644other things, as follows: “If a witness is introduced and testifies in court, and other credible witnesses are introduced and swear they are acquainted with his general character, and from that they would not believe him on oath, this discredits such witness, except so far as he is corroborated by other proof in the cause, or unless other- proof of equal weight be introduced, and prove that they are also acquainted- with his general character; and from- such general character, would believe him when on oath. This will reinstate him as though he had not been impeached.”
It is now insisted there is error in that portion of the foregoing charge, in which -His Honor, the Circuit Judge, says: “This will reinstate him as though he had not been impeached.”
As a general rule, full credit must be given to the statements of a witness, unless his testimony has been discredited in some . manner recognized by law. But, when that has been done, and evidence has been offered as was done in this case, for the purpose of supporting the witness, by which the general character of the witness for veracity is put in issue, the question as to the degree of credit to be given to the testimony of a witness thus situated, is purely a question of fact-, to be ascertained and determined by the jury.
In the case of Kirchelew vs. The State, 5 Hum., 9, the Circuit Judge charged the jury, that “although the general character of the witness had been assailed, yet, if it were sustained by an equal number of witnesses, with equal opportunities of knowing, he stood before them unimpeached.”
*645This was holden to be erroneous, and Judge Turley, in delivering the opinion of the Court, touching questions of the character of the witness, says: “The fact that it is assailed by a single witness, casts a reproach upon it, and it then becomes a question to be decided upon by the jury, like all other questions of fact.”
As we understand this portion of the charge of His Honor in this case, the meaning is this: under the circumstances stated, the witness would stand in the same attitude, and would be entitled to the same degree of credit as though he had not been attacked.
This we think was erroneous. The character of the witness for veracity having been put in issue, the jury must determine from all the evidence in the cause whether the witness has been overthrown or sustained, and what degree of credit is to be given to his testimony.
Let the judgment be reversed and the cause remanded.